DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/21 (hereinafter “01/21/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 01/21/21 Amendment, claims 1, 3, 4, 8, 10, 11, 16, & 17 were amended, claim 2 was cancelled, and claim 18 was newly added.  Accordingly, claims 1 & 3-18 are now pending in the application.
4.	The 01/21/21 Amendment has overcome the claim objections, rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 10/28/20, with the exception of the objections to claims 6 & 17 which are maintained, and the § 112(b) rejection of claim 10 which is maintained.     
5.	New drawing objections are set forth herein, along with new rejections under §§ 112(a), 112(b), & 103, necessitated by Applicant’s Amendment.  



Clarification on Interview Summary
6. 	In the 01/21/21 Amendment, at pg. 5, Applicant recites:
As agreed to during the December 22 interview, the applied references fail to disclose and would not have rendered obvious, "the switch being configured to turn on a first energy output from the end effector when the operation surface of the switch is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis," as recited in claim 1.
	
	For clarity, Examiner notes that no specific agreement was reached regarding this claim amendment during the 12/22/20 Interview, as no specific claim language was discussed during the Interview.  This was memorialized in the 01/04/2021 Examiner Interview Summary Record as follows:
Examiner suggested considering language to potentially distinguish over the rotational nature of the switch assembly of Hart.  No agreement was reached.

            Further, the instant amendment has resulted in new drawing objections and rejections under § 112(a), as set forth in detail below.   

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
8.	Dependent claim 3 requires “a shaft member rotatably supporting the switch; and a button provided inside the handle main body and pushed by the switch rotating about the shaft member…” (emphasis added), yet independent claim 1 (from which claim 3 depends) requires that “the operation surface of the switch is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis” (emphasis added).  
operation surface of switch (25) pushed in a rotating manner (see circular arrows), around shaft member (55), when actuated by a thumb, but not linearly from a first position to a second position.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As such, the drawings must show the claimed feature (of claim 3) of the switch rotating about the shaft member when the operation surface of the switch (which is part of the rotating switch) is pushed linearly from a first position to a second position, or the features should be canceled from the claim.  No new matter should be entered.
9.	Dependent claim 16 recites the limitation “wherein, when the operation surface of the switch is pushed to the second position, an entire surface of the switch is positioned obliquely relative to the longitudinal axis” (emphasis added).  However, independent claim 1 (from which claim 16 depends) requires that “the operation surface of the switch is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis” (emphasis added).  
FIG. 12 of Applicant’s Specification (depicted below) shows an operation surface of switch (25) pushed in a linear manner from a first position to a second position, but does not depict an entire surface of the switch being positioned obliquely relative to the longitudinal axis neither perpendicular nor parallel to the longitudinal axis].  By contrast, the operation surface of switch (25) is shown as being perpendicular to the longitudinal axis. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As such, the drawings must show the claimed feature (of claim 16) of an entire surface of the switch being positioned obliquely relative to the longitudinal axis when the operation surface of the switch is pushed to the second position, or the features should be canceled from the claim.  No new matter should be entered.

Claim Objections
10.	Claims 6 & 17 are objected to because of the following informalities:  
a.	In claim 6, line 3, the recitation of “a thumb” should instead recite --the thumb-- as antecedent basis is previously provided in line 2 of the claim.  
b.	In claim 17, line 1, the recitation of “according to claim 1, the switch” should instead recite --according to claim 1, wherein the switch-- for grammatical reasons.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly .

12.	Claims 3 & 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
13.	Independent claim 1, as pending prior to the instant amendment, was broad enough to read on various embodiments of Applicant’s Specification, particularly both an embodiment wherein switch (25) is pushed in a rotating manner, and in a linear manner.
	For example, FIG. 7 (below) depicts an embodiment wherein an operation surface of switch (25) pushed in a rotating manner (see circular arrows), around shaft member (55), when actuated by a thumb.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	By contrast, FIG. 12 (below) depicts an operation surface of switch (25) pushed in a linear manner from a first position to a second position when actuated by a thumb.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


14.    	In the 01/21/21 Amendment, independent claim 1 was amended to include limitations directed to the embodiment shown in FIG. 12, particularly that “the operation surface of the switch is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis” (emphasis added).  
15.	Dependent claim 3, however, which is directed to the embodiment of FIG. 7 wherein an operation surface of switch (25) is pushed in a rotating manner, still depends from independent claim 1.  There is no support in the as-filed Specification (or the priority application) for a device having, in combination, the features of independent claim 1 (the operation surface of the switch is pushed linearly from a first position to a second position) along with those of dependent claim 3 (concerning rotating switch (25)). 
16.	Similarly, dependent claim 16, which is directed to the embodiment of FIG. 7 wherein an entire surface of the switch is positioned obliquely relative to the longitudinal axis [neither perpendicular nor parallel to the longitudinal axis] when the operation surface of the switch is pushed to the second position, likewise still depends from independent claim 1.  There is no support in the as-filed Specification (or the priority application) for a device having, in combination, the features of independent claim 1 (the operation surface of the switch is pushed linearly from a first position to a second position) along with those of dependent claim 16 (an obliquely relative to the longitudinal axis when the operation surface of the switch is pushed to the second position). 
17.    	Accordingly, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in dependent claims 3 & 16.

18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

19.	Claims 8, 10, 11, & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
20.	Claim 10 recites the limitation “a proximal side of the support portion” in lines 2-3.  This recitation renders the claim indefinite, as it is not clear whether the recited “a proximal side” is the same “a proximal side” recited in line 5 of claim 1 (from which claim 10 depends), or a separate/additional “proximal side.”  Clarification is required.    
21.	Claim 18 is an apparatus claim that includes a positive recitation of method steps, i.e., “turning on a second energy output…” at lines 14-15, and “turning off… by releasing the pushing” at lines 16-17.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 18. Clarification is required.
22.	Dependent claims 8 & 11 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 1, 5-8, 10, 12, 13, 15, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0141981 to Price et al. (“Price”) in view of U.S. Patent Application Publication No. 2013/0304066 to Kerr et al. (“Kerr”), and further in view of U.S. Patent Application Publication No. 2009/0125023 to Stephen et al. (“Stephen”).
26.	Regarding claim 1, Price teaches an energy treatment instrument comprising:
an end effector for treating tissue [end effector (140) - ¶[0034]; FIG. 2];
a support portion [shaft assembly (130) - ¶[0034]; FIG. 2] extending along a longitudinal axis [longitudinal axis of shaft assembly (130) – FIG. 2], including a distal end [end of shaft assembly (130) near end effector (140) – see ¶[0023], FIG. 2] and a proximal end [end of shaft assembly (130) near handle assembly (120) - see ¶[0023], FIG. 2], and including a distal side 
a handle main body [body (122) of handle assembly (120) - ¶[0034], FIG. 2] provided at a proximal side of the support portion [FIG. 2], and including a portion formed to surround the proximal end of the support portion [as seen in FIG. 2, a portion of body (122) surrounds the proximal end of shaft (130)]; and
a switch [button (125) - ¶[0036]; FIG. 2] provided on a side surface of the portion surrounding the proximal end of the support portion in the handle main body [see FIG. 2], the switch including an operation surface protruding from the side surface [button (125) includes a raised surface that protrudes from the side surface – see FIG. 2]… , the switch [(125)] being configured to turn on a first energy output from the end effector by when the operation surface of the switch is pushed [see ¶[0036] (“In the present example, RF energy is transmitted to electrode surface (150) in response to actuation of button (125) on handle assembly (120)”].   
	As seen in annotated FIG. 2 of Price (provided below), button (125) is positioned below the longitudinal axis (annotated).  

    PNG
    media_image4.png
    444
    651
    media_image4.png
    Greyscale

As such, Price does not teach the (emphasized) limitation of: 
the switch including an operation surface protruding from the side surface and extending in a direction that intersects the longitudinal axis.
	However, Kerr, in a similar field of endeavor, teaches an energy treatment instrument comprising: an end effector for treating tissue [electrode assembly (10) having opposing jaw members (12) and (14) - ¶[0039]; FIG. 1A]; a support portion [shaft (16) - ¶[0039]; FIG. 1A] extending along a longitudinal axis [shaft (16) defines longitudinal axis “A-A” - ¶[0039]], including a distal end [distal end (18) - ¶[0039]; FIG. 1A] and a proximal end [proximal end (20) - ¶[0039]; FIG. 1A], and including a distal side attached to the end effector [as broadly as claimed, a side of shaft (16) at the distal end that engages or is otherwise attached to the electrode assembly (10) – see FIG. 1A]; a handle main body [housing (4) - ¶[0039]; FIG. 1A] provided at a proximal side of the support portion [(16)] [see FIG. 1A], and including a portion formed to surround the proximal end of the support portion [as seen in FIG. 1A – a portion of housing (4) surrounds the proximal end (20) of shaft (16)]; and a switch [switch assembly (8) - ¶’s [0050], [0051]; FIG. 3A] provided on a side surface of the portion surrounding the support portion in the handle main body [see position of switch assembly (8) on the housing (4) in FIG. 3A].
Additionally, as shown in the annotated excerpt of FIG. 3A of Kerr (below), the switch includes an operation surface [a surface of activation member (38a) - ¶’s [0051]-[0052]; FIG. 3A] protruding from the side surface [FIG. 3A] and extending in a direction that intersects the longitudinal axis.

    PNG
    media_image5.png
    281
    764
    media_image5.png
    Greyscale

Further, the switch assembly (8) in Kerr is used for turning on a first energy output from the end effector [¶’s [0048]-[0052]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Price to move the location of button (125) so that button (125) is positioned such that its operation surface (which protrudes from the side surface) extend[s] in a direction that intersects the longitudinal axis, as taught by Kerr, since such a modification amounts merely to a rearrangement of parts, which has been held to be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device (emphasis added); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).     
	Finally, the combination of Price and Kerr (as set forth above) does not teach the limitations concerning the linear-pushing of the switch, namely the following (emphasized) claim limitations:
the switch being configured to turn on a first energy output from the end effector by when the operation surface of the switch is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis, and the switch being configured to turn off the first energy output when the pushing of the switch is released.
	However, Stephen, in a similar field of endeavor, teaches an electrosurgical instrument (100) including an actuator mechanism (120) that is actuated to energize an electrode (116) [¶’s [0043]-[0045]], and alternated between a first state (“off”) and a second state (“on”) [¶’s [0044]-[0045]].  Stephen additionally teaches that actuator mechanism (120) is configured or biased in the “off” position for safety purposes [see ¶[0047]], and that actuating the mechanism (120) activates the second state (“on”) while releasing the mechanism activates the first state (“off”) [e.g., ¶[0047], claim 2]. 
Stephen further teaches that actuator mechanism (120) may comprise a number of different types and configurations, and teaches the interchangeability of a push-button (such as that of Price and Kerr) with a slide [see ¶[0046]].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price and Kerr such that a slide be used in place of button (125), and positioned/configured such that an operation surface of the slide is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis to turn on a first energy output from the end effector [note: it is the Examiner’s positon that it would be routine for one skilled in the art to position/configure the slide such that it is either pushed distally or pulled proximally (in this case, pushed distally) to turn on an energy output as a mere matter of design choice], and the slide being configured to turn off the first energy output when the pushing of the slide is released (i.e., biased in the “off” position for safety purposes – Stephen, ¶[0047]), since such a modification amounts merely to the simple substitution of one known element (a slide as taught by Stephen) for another (the push button of Price/Kerr), yielding predictable results (turning on an energy output of the end effector) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
claim 5, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Price further teaches wherein the handle main body [body (122)] includes an opposite surface [top surface of body (122) – FIG. 2] located on a side [top side of body (122) – FIG. 2] opposite to a side [bottom side of body (122) – FIG. 2] on which a movable handle [trigger (128) - ¶[0034]; FIG. 2] is provided, and the side surface is located between the movable handle and the opposite surface [the side surface of Price containing the slide switch of Price, Kerr, and Stephen (as modified) is located between trigger (128) and the top surface – see FIG. 2]. 
28.	Regarding claim 6, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Price further teaches wherein the switch is positioned within a movable range of a thumb in a posture in which the handle main body is held between a base position of a thumb and a base position of an index finger [with reference to FIG. 2, to grasp the device, a thumb would be on a first side of instrument (110) (i.e., the side containing the slide switch of Price, Kerr, and Stephen (as modified to replace button (125)) and within a movable range of the thumb, while the fingers would be placed on the opposite side of the instrument (110) so as to be able to wrap around and actuate trigger (128); as such, the proximal end of pistol grip (124) of body (122) would be between a base position of a thumb and a base position of an index finger]. 
29.	Regarding claim 7, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Price further teaches wherein the handle main body [(122)] includes a finger-placement portion in which fingers are placed when gripped by hand [e.g., around movable trigger (128) - ¶[0034]; FIG. 2, or around pistol grip (124) when not actuating trigger (128)], and the switch is provided at a position deviated from the finger-placement portion [provided on the side surface as established in the rejection of claim 1 above – see also FIG. 2]. 
claim 8, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 18 for the reasons set forth in detail (below) in the Office Action.  
Price further teaches wherein a function corresponding to the switch [activating an RF energy output - ¶[0036]] is different from a function corresponding to the second switch [activating an ultrasonic energy output -  ¶’s [0035], [0036]].
31.	Regarding claim 10, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As best understood (see rejection under § 112(b) above), Price further teaches wherein the switch is operated toward the distal side from a proximal side of the support portion with respect to the direction along the longitudinal axis [as established in the rejection of claim 1 (above), the slide switch of Price, Kerr, and Stephen (as modified) is positioned/configured such that an operation surface of the slide is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis to turn on a first energy output from the end effector; again it is the Examiner’s positon that it would be routine for one skilled in the art to position/configure the slide such that it is either pushed distally or pulled proximally (in this case, pushed distally) to turn on an energy output as a mere matter of design choice].
32.	Regarding claim 12, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Price (as modified) further teaches wherein the switch is provided on a plane including the longitudinal axis and orthogonal to a plane formed by a locus of a moving movable handle [trigger (128) – see ¶[0034]; FIG. 2].
33.	Regarding claim 13, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Price further teaches wherein part of the handle main body [(122)] provided to surround the support portion [(130)] is a cylindrical portion having a cylindrical shape [shown in FIG. 2].
claim 15, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Price further teaches a movable handle [trigger (128) – ¶[0034]; FIG. 2] attached to be movable with respect to the handle main body [(122)] for operating the end effector [¶[0027]]. 
35.	Regarding claim 17, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Price further teaches [wherein] the switch and a handle overlap along an axis perpendicular to the longitudinal axis [along an axis that extends through both the switch and a portion of the body of trigger (128) and is perpendicular to the longitudinal axis of the device – se FIG. 2]. 
36.	Regarding claim 18, Price teaches an energy treatment instrument comprising:
an end effector for treating tissue [end effector (140) - ¶[0034]; FIG. 2];
a support portion [shaft assembly (130) - ¶[0034]; FIG. 2] extending along a longitudinal axis [longitudinal axis of shaft assembly (130) – FIG. 2], including a distal end [end of shaft assembly (130) near end effector (140) – see ¶[0023], FIG. 2] and a proximal end [end of shaft assembly (130) near handle assembly (120) - see ¶[0023], FIG. 2], and including a distal side attached to the end effector [as broadly as claimed, a side of shaft assembly (130) that engages or is otherwise attached to end effector (140) – FIG. 2];
a handle main body [body (122) of handle assembly (120) - ¶[0034], FIG. 2] provided at a proximal side of the support portion [FIG. 2], and including a portion formed to surround the proximal end of the support portion [as seen in FIG. 2, a portion of body (122) surrounds the proximal end of shaft (130)]; and
a switch [button (125) - ¶[0036]; FIG. 2] provided on a side surface of the portion surrounding the proximal end of the support portion in the handle main body [see FIG. 2], the switch including an operation surface protruding from the side surface [button (125) includes a raised surface that protrudes from the side surface – see FIG. 2]… , the switch [(125)] being In the present example, RF energy is transmitted to electrode surface (150) in response to actuation of button (125) on handle assembly (120)”]…; and
 	a second switch [button (126) - ¶’s [0035]-[0036]; FIG. 2] provided on a surface at a distal side of the handle main body [see annotated FIG. 2 of Price (below) – note that button (126) is provided on a distal side of body (122)], turning on a second energy output [ultrasonic energy -  ¶’s [0035], [0036]] different from the first energy output [RF energy - ¶[0036]] by being pushed toward to the proximal side from the distal side [button (126) is pressed “inward” or toward the proximal side].  

    PNG
    media_image6.png
    444
    651
    media_image6.png
    Greyscale

As seen in annotated FIG. 2 of Price (above), button (125) is positioned below the longitudinal axis (annotated).  
As such, Price does not teach the (emphasized) limitation of: 
and extending in a direction that intersects the longitudinal axis.
However, Kerr, in a similar field of endeavor, teaches an energy treatment instrument comprising: an end effector for treating tissue [electrode assembly (10) having opposing jaw members (12) and (14) - ¶[0039]; FIG. 1A]; a support portion [shaft (16) - ¶[0039]; FIG. 1A] extending along a longitudinal axis [shaft (16) defines longitudinal axis “A-A” - ¶[0039]], including a distal end [distal end (18) - ¶[0039]; FIG. 1A] and a proximal end [proximal end (20) - ¶[0039]; FIG. 1A], and including a distal side attached to the end effector [as broadly as claimed, a side of shaft (16) at the distal end that engages or is otherwise attached to the electrode assembly (10) – see FIG. 1A]; a handle main body [housing (4) - ¶[0039]; FIG. 1A] provided at a proximal side of the support portion [(16)] [see FIG. 1A], and including a portion formed to surround the proximal end of the support portion [as seen in FIG. 1A – a portion of housing (4) surrounds the proximal end (20) of shaft (16)]; and a switch [switch assembly (8) - ¶’s [0050], [0051]; FIG. 3A] provided on a side surface of the portion surrounding the support portion in the handle main body [see position of switch assembly (8) on the housing (4) in FIG. 3A].
Additionally, as shown in the annotated excerpt of FIG. 3A of Kerr (below), the switch includes an operation surface [a surface of activation member (38a) - ¶’s [0051]-[0052]; FIG. 3A] protruding from the side surface [FIG. 3A] and extending in a direction that intersects the longitudinal axis.

    PNG
    media_image5.png
    281
    764
    media_image5.png
    Greyscale

Further, the switch assembly (8) in Kerr is used for turning on a first energy output from the end effector [¶’s [0048]-[0052]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Price to move the location of button (125) so that button (125) is positioned such that its operation surface (which protrudes from the side surface) extend[s] in a direction that intersects the longitudinal axis, as taught by Kerr, since such a modification amounts merely to a rearrangement of parts, which has been held to be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device (emphasis added); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
Finally, the combination of Price and Kerr (as set forth above) does not teach the limitation concerning the linear-pushing of the switch, nor the limitations concerning the first and second energy outputs being turned off when the pushing of the switches is released, namely the following (emphasized) claim limitations:
pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis, and the switch being configured to turn off the first energy output when the pushing of the switch is released; and 
a second switch provided on a surface at a distal side of the handle main body, turning on a second energy output different from the first energy output by being pushed toward to the proximal side from the distal side, and turning off the second energy output by releasing the pushing.
	Stephen, in a similar field of endeavor, teaches an electrosurgical instrument (100) including an actuator mechanism (120) that is actuated to energize an electrode (116) [¶’s [0043]-[0045]], and alternated between a first state (“off”) and a second state (“on”) [¶’s [0044]-[0045]].  Stephen additionally teaches that actuator mechanism (120) is configured or biased in the “off” position for safety purposes [see ¶[0047]], and that actuating the mechanism (120) activates the second state (“on”) while releasing the mechanism activates the first state (“off”) [e.g., ¶[0047], claim 2]. 
Additionally, Stephen further teaches that actuator mechanism (120) may comprise a number of different types and configurations, and teaches the interchangeability of a push-button (such as that of Price and Kerr) with a slide [see ¶[0046]].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price and Kerr such that a slide be used in place of button (125), and positioned/configured such that an operation surface of the slide is pushed linearly from a first position at the proximal side to a second position towards the distal side along the longitudinal axis to turn on a first energy output from the end effector [note: it is the Examiner’s positon that it would be routine for one skilled in the art to position/configure the slide such that it is either pushed distally or pulled proximally (in i.e., biased in the “off” position for safety purposes – Stephen, ¶[0047]), since such a modification amounts merely to the simple substitution of one known element (a slide as taught by Stephen) for another (the push button of Price/Kerr), yielding predictable results (turning on an energy output of the end effector) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Additionally, it would have also been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price and Kerr such that button (126) be likewise configured to turn off an energy output when pushing is released, as taught by Stephen, for safety purposes [Stephen, ¶[0047]], so that any unintended (and possibly dangerous) energy output is avoided, thereby preventing potential harm/injury to a patient.    

37.	Claims 4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price, Kerr, and Stephen, and further in view of U.S. Patent Application Publication No. 2015/0141980 to Jadhav et al. ("Jadhav").
38.	Regarding claims 4 & 9, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Stephen is silent regarding the working components of the slide switch.  As such, the combination of Price, Kerr, and Stephen does not teach:
a button provided inside the handle main body and detecting an input of an ON/OFF status change of the first energy output, wherein: the button is pushed by a sliding movement of the switch and is capable of detecting the input (claim 4), and 
wherein the button is provided at a position overlapping the switch with respect to the longitudinal axis (claim 9).
activation event) was well known in the art before the effective filing date of the claimed invention.   
As an example, Jadhav, in a similar field of endeavor, teaches electrosurgical forceps having an end effector assembly including first and second jaw members [Abstract].  With reference to FIGS. 1B-1C, Jadhav teaches an actuator (199) [shown as a slider] positioned on the side of housing (20) that moves from an un-actuated position [FIG. 1B] to an actuated position [FIG. 1C], in order to activate suction [¶[0051]].  In some embodiments, Jadhav teaches that a button or contact (not shown) may be disposed at the end of the path of movement of actuator (199) such that when actuator (199) is moved to the actuated position [in FIG. 1C], the button or electrical contact initiates suction [¶[0051]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, and Stephen to include a similar activation configuration for detecting an input of an ON/OFF status change of the first energy output, and particularly to include a button provided inside the handle main body and detecting an input of an ON/OFF status change of the first energy output, wherein: the button is pushed by a sliding movement of the switch and is capable of detecting the input, and wherein the button is provided at a position overlapping the switch with respect to the longitudinal axis, as taught by Jadhav, since the slider/button activation configuration was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Jadhav), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the slide switch of Price, Kerr, and Stephen) and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).




39.	Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price, Kerr, and Stephen, and further in view of U.S. Patent Application Publication No. 2007/0260238 to Guerra ("Guerra").
40.	Regarding claim 11, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
The combination of Price, Kerr, and Stephen does not, however, teach a third switch provided on a side opposite to the switch with respect to a center portion of the handle main body.
Guerra, in a similar field of endeavor, teaches a surgical device [endoscopic forceps (200) - ¶[0021]; FIG. 4], including an activation switch (100) that may be configured to activate a monopolar energy mode, a bipolar energy mode, or a combination thereof [¶[0021]; FIG. 4].  Guerra further teaches that one or more activation switches (100) can be disposed on surgical device (200) (for instance, on the housing (210) and/or on the handle assembly (230)) for activating a different type of energy, e.g., three activation switches (100), (100a), and (100b) [¶[0021]; FIG. 4].  With reference to FIG. 4, switch (100a) is positioned on a proximal face of housing (210) [which would be on a side opposite to either switch (100a) or switch (100b) with respect to a center portion of the handle main body (i.e., if a vertical line were drawn through the center of the body of housing (210) perpendicular to the longitudinal axis of the device dividing the body into two sides)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, and Stephen such that a third switch is provided on a side opposite to the switch with respect to a center portion of the handle main body [i.e., on a proximal face of body (122) of Price – which would be on a side opposite to the slide (switch (125)) of Price, Kerr, and Stephen with respect to a center portion of the handle main body (i.e., if a vertical line were drawn through the center of body e.g., monopolar, bipolar, or a combination thereof) that is different from the type of RF energy activated by slide switch (125), as taught by Guerra, thereby increasing the versatility of the device.       
41.	Regarding claim 14, the combination of Price, Kerr, and Stephen teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of Price, Kerr, and Stephen does not, however, teach wherein a second switch is provided on the finger-placement portion.
Guerra, in a similar field of endeavor, teaches a surgical device (endoscopic forceps (200) - ¶[0021]; FIG. 4], including an activation switch (100) that may be configured to activate a monopolar energy mode, a bipolar energy mode, or a combination thereof [¶[0021]; FIG. 4].  Guerra further teaches that one or more activation switches (100) can be disposed on surgical device (200) (for instance, on the housing (210) and/or on the handle assembly (230)) for activating a different type of energy, e.g., three activation switches (100), (100a), and (100b) [¶[0021]; FIG. 4].  With reference to FIG. 4, switch (100b) is provided on the finger-placement portion [on movable handle (234) - ¶’s [0021], [0033]; FIG. 4].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, and Stephen such that a second switch is provided on the finger-placement portion [moveable trigger (128) of Price] so as to allow for activation of a different type of energy (e.g., monopolar, bipolar, or a combination thereof) that is different from the type of RF energy activated by slide switch (125), as taught by Guerra, thereby increasing the versatility of the device.       

Response to Arguments
42.	The objections to claims 6 & 17 have been maintained, along with the § 112(b) rejection of claim 10, as they were not addressed by the 01/21/21 Amendment.

44.	The prior rejections under § 103 has been overcome by the instant Amendment.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection based on the combination of Price, Kerr, and Stephen are presented herein as set forth in detail above, necessitated by Applicant’s Amendment.
Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 


                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794